DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/28/21.
Claims 1-28 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 10/20/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered.

Response to Arguments




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of co-pending application 16/743,273.  Even though co-pending application 16/743,273 does not claim a wavelength from about 770 nm to about 790 nm, wavelength of such range is obvious over DaCOSTA [0074] additionally or alternatively, an excitation light having a wavelength in the near infrared/infrared range may be used, for example, excitation light having a wavelength of between about 760 nm and about 800 nm, for example about 760 nm±10 nm or about 780 nm±10 nm, may be used. In addition, to penetrate the tissue to a deeper level, use of this type of light source may be used in conjunction with a second type of imaging/ contrast agent, such as infrared (IR) dye (e.g., IRDye 800, indocyanine green (ICG). See FIGS. 4A and 4B. [0075] excitation light may comprise one or more light sources configured to emit excitation light causing the target tissue containing induced porphyrins to fluoresce, allowing a user of the device, such as a surgeon, to identify the target tissue (e.g., tumor, cancerous cells, satellite lesions, 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 14-19 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Kang (U.S. Pub. No. 20180000401 A1), further in view of Blanquart (U.S. Pub. No. 20140163319 A1) and DaCOSTA (U.S. Pub. No. 20200367818 A1).

Examiner’s note: It is common knowledge that Lasers are electromagnetic radiation. See https://en.wikipedia.org/wiki/Laser : A laser is a device that emits light through a process of optical amplification based on the stimulated emission of electromagnetic radiation.

Regarding to claim 1 and 21:

21. Richardson teach a system comprising: an endoscope for visualization in a light deficient environment: an emitter for emitting (Richardson [0062 FIGS. 3A and 3B The endoscopic device 302, in turn, may include an endoscope 304, an endoscope housing 306 (e.g., hand piece and/or camera head), control unit 308, an electronic communication 320, such as an electronic cable, light source 309, a light cable 326, such as a fiber optic cable, connected to light source 309 and endoscopic device 302, display 312, and imaging device 314 (e.g., image sensor and related circuitry etc.)) a plurality of pulses of electromagnetic radiation (Richardson [0024] in a typical modern digital camera, for any appreciable amount of detected light signal the dominant temporal noise source arises from the random Poisson uncertainty in photon arrival rate and not the electronic variations that are introduced by the capture device. This is usually referred to as shot noise) in the light deficient environment: (Richardson [0064] FIG. 3B, a digital imaging method for use with an endoscope in ambient light deficient environments is illustrated. The method 300 may comprise illuminating an environment using a source of visible, infrared or ultraviolet electromagnetic radiation at 310)
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation to generate a plurality of exposure frames, (Richardson Fig. 4, Fig. 6 [0065] the system may include creating a three dimensional image stream by combining the image frames of a plurality of pixel arrays disposed on a plurality of substrates that 
one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, (Richardson [0055] It will be appreciated that implementations of the disclosure may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below. Implementations within the scope of the disclosure may also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures) 
the instructions comprising applying edge enhancement to edges within an exposure frame of the plurality of exposure frames; (Richardson [0008] FIGS. 3A and 3B illustrate a system and method for enhancing edges within an image in a light deficient environment. Richardson [0054] the system responds to high gain situations by requiring greater edge differentiation before enhancement. In low gain and low noise situations the system can interpret smaller differences as edges and enhance them appropriately. Richardson [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

wherein the image sensor is monochromatic: and wherein the plurality of pulses of electromagnetic radiation emitted by the emitter in the light deficient environment comprises red pulse, a blue pulse, a green pulse, and a pulse of electromagnetic radiation covering a waveband from about 795 nm to about 815 nm to fluoresce a reagent having an excitation wavelength from about 795 nm to about 815 nm; wherein the plurality of exposure frames comprises a red exposure frame corresponding to the red pulse, a green exposure frame corresponding to the green pulse, a blue exposure frame corresponding to the blue pulse, and a fluorescence exposure frame corresponding to the pulse covering the waveband from about 770 nm to about 790 nm; and wherein the method further comprises combining the plurality of exposure frames to generate a color image frame with fluorescence image data.

However Kang teach wherein the plurality of pulses of electromagnetic radiation (Kang FIG. 14 [0151] the output mode of continuous laser is changed into a pulse mode having a repetition rate of 1 to 2 Hz that is much smaller than 15 Hz that is the frame rate of the light detection sensor of the TV system used in the endoscope) emitted by the emitter in the light deficient environment (Kang FIG. 2 [0068] excitation light in an NIR wavelength band and white light, which are emitted from the combined white-NIR illuminator 10, is transmitted to an object A to be observed through an optical transmission module 31 included in the laparoscope [light deficient environment] 30 as the optical analyzing assembly by passing through an optical guide 20) comprises red pulse, a blue pulse, a green pulse, and a pulse of electromagnetic radiation (Kang 
wherein the method further comprises combining the plurality of exposure frames to generate a color image frame with fluorescence image data. (Kang [0162] FIG. 17 shows an image obtained by performing image processing in the multispectral image processor 50 so that the white reflection light (Visible) obtained from the living tissue is expressed by a combination of red color (R), green color (G) and blue color (B). Also, FIG. 18A shows an image obtained by performing image processing so that a sentinel lymph node of the living tissue shown in FIG. 17 is seen by blue color (B), using near-infrared fluorescence. FIG. 18B shows an image obtained by performing image processing so that a sentinel lymph node of the living tissue shown in FIG. 17 is seen by green color (G), using near-infrared fluorescence. FIG. 18C shows an image obtained by performing image processing so that a sentinel lymph node of the living tissue shown in FIG. 17 is seen by red color (R), using near-infrared fluorescence)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Kang in video/camera technology. One would be motivated to do so, to 

The combination of Richardson and Kang do not explicitly teach electromagnetic radiation covering a waveband from about 770 nm to about 790 nm to fluoresce a reagent having an excitation wavelength from about 770 nm to about 790 nm; and a fluorescence exposure frame corresponding to the pulse covering the waveband from about 770 nm to about 790 nm; wherein the image sensor is monochromatic: and wherein the plurality of exposure frames comprises a red exposure frame corresponding to the red pulse, a green exposure frame corresponding to the green pulse, a blue exposure frame corresponding to the blue pulse.

However Blanquart teach wherein the image sensor is monochromatic: and (Blanquart [0032] this may be accomplished by virtue of frame by frame pulsing of a single color wavelength and switching or alternating each frame between a single, different color wavelength using a controlled light source in conjunction with high frame capture rates and a specially designed corresponding monochromatic sensor)
wherein the plurality of exposure frames comprises a red exposure frame corresponding to the red pulse, a green exposure frame corresponding to the green pulse, a blue exposure frame corresponding to the blue pulse, (Blanquart [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Kang and Blanquart in video/camera technology. One would be motivated to do so, to incorporate the plurality of exposure frames comprises a red exposure frame corresponding to the red pulse, a green exposure frame corresponding to the green pulse, a blue exposure frame corresponding to the blue pulse. This will accommodate quality imaging.

The combination of Richardson, Kang and Blanquart do not explicitly teach electromagnetic radiation covering a waveband from about 770 nm to about 790 nm to fluoresce a reagent having an excitation wavelength from about 770 nm to about 790 nm; and a fluorescence exposure frame corresponding to the pulse covering the waveband from about 770 nm to about 790 nm; 

However DaCOSTA teach electromagnetic radiation covering a waveband from about 770 nm to about 790 nm to fluoresce a reagent (DaCOSTA [0074] Additionally or alternatively, an excitation light having a wavelength in the near infrared/infrared range may be used, for example, excitation light having a wavelength of between about 760 nm and about 800 nm, for example about 760 nm±10 nm or about 780 nm±10 nm, may be used. In addition, to penetrate the tissue to a deeper level, use of this type of light source may be used in conjunction with a second type of imaging/ contrast agent, such as infrared (IR) dye (e.g., IRDye 800, indocyanine green (ICG). See FIGS. 4A and 4B. [0075] Thus, excitation light may comprise one or more light sources configured to emit excitation light causing the target tissue containing induced porphyrins to fluoresce, allowing a user of the device, such as a surgeon, to identify the target tissue (e.g., tumor, cancerous cells, satellite lesions, etc.) by the color of its fluorescence) having an excitation wavelength from about 770 nm to about 790 nm; (DaCOSTA [0074] an excitation light having a wavelength in the near infrared/ infrared range may be used, for example, excitation light having a wavelength of between about 760 nm and about 800 nm, for example about 760 nm±10 nm or about 780 nm±10 nm, may be used)
and a fluorescence exposure frame corresponding to the pulse covering the waveband from about 770 nm to about 790 nm; and (DaCOSTA [0074] additionally or alternatively, an excitation light having a wavelength in the near infrared/infrared 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Kang, Blanquart and DaCOSTA in video/camera technology. One would be motivated to do so, to incorporate a fluorescence exposure frame corresponding to the pulse covering the waveband from about 770 nm to about 790 nm. This will accommodate quality imaging.

Regarding to claim 2 and 22:

2. Richardson teach the method of claim 1, further comprising: detecting the edges within the exposure frame; (Richardson [0004] the disclosure relates generally to 
retrieving from memory a known conversion gain (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) and an applied sensor gain (Richardson [0054] d.sub.high and d.sub.low are set in the software. d.sub.high is based on the amount of gain added to the sensor) for the pixel array; (Richardson Fig. 6B [0064] FIG. 3B the method 300 may comprise sensing reflected electromagnetic radiation with said pixel array, wherein said pixel array generates image data at 330)
calculating a threshold magnitude of noise acceptable in the exposure frame (Richardson [0065] FIGS. 3A and 3B the degree of applied edge enhancement may be governed by a digital gain factor applied to the detected edges, which depends on expected [threshold magnitude] noise. [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) based on the known conversion gain (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) and the applied sensor gain (Richardson [0054] d.sub.high and d.sub.low are set in the software. d.sub.high is based on the amount of gain added to the sensor) for the pixel array; and (Richardson Fig. 6B [0064] FIG. 3B the method 300 may comprise sensing reflected electromagnetic radiation with said pixel array, wherein said pixel array generates image data at 330)
adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame. (Richardson [0033] The resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement. [0034] in this particular algorithm, the gain factor, g, is the product of two positive, real components, referred to as .alpha..sub.i and .beta.; g=.alpha..sub.i.beta. [0035] Therefore the final luminance representation, Y.sub.i, is given by: Y.sub.i=y.sub.i+.alpha..sub.i.beta.d.sub.i
[0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 3 and 23:

3. Richardson teach the method of claim 1, wherein applying the edge enhancement to the edges within the exposure frame comprises: (Richardson [0065] FIGS. 3A and 3B may include providing edge enhancements as disclosed herein. The edge enhancement may comprise a plurality of enhancements within the original image generated by the pixel array that correspond to variations of noise due to variations in photo-signal)
extracting luminance data from the exposure frame; (Richardson [0022] Acutance refers to the local contrast around sudden transitions in luminance. This may be artificially enhanced within image processing pipelines (ISPs) in a process known as edge enhancement. [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) detecting the edges within the exposure frame; (Richardson [0027] This disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)
applying a gain factor to the detected edges within the image frame to generate modified edge data; and (Richardson [0067] FIGS. 3A and 3B the digital gain factor may be assessed locally for each pixel, or within a local group of pixels. In an implementation, the digital gain factor may be determined for a whole frame, based on the applied sensor gain. In an implementation, the digital gain factor may be derived from a comparison of an edge strength parameter to the expected noise located near each pixel)
merging the luminance data and the modified edge data. (Richardson [0033] The resultant difference plane is effectively a high-pass filtered version which may then be 

Regarding to claim 4 and 24:

4. Richardson teach the method of claim 1, further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor. (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)

Regarding to claim 5:

5. Richardson teach the method of claim 1, wherein applying the edge enhancement comprises applying the edge enhancement in response to the exposure frame comprising more than a threshold magnitude of noise. (Richardson [0027] this disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy 

Regarding to claim 6:

6. Richardson teach the method of claim 1, wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise, and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise. (Richardson [0027] this disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)

Regarding to claim 7:

7. Richardson teach the method of claim 1, further comprising detecting the edges within the exposure frame by: (Richardson [0024] one implementation involves first 
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; extracting a luminance plane from the exposure frame;
generating a difference plane by subtracting the spatially filtered version of the exposure frame from the luminance plane; and detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency. (Richardson [0029] FIG. 1, in the un-sharp mask method, a spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane. Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7.times.7. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 8:

8. Richardson teach the method of claim 1, further comprising detecting the edges within the exposure frame by: (Richardson [0024] one implementation involves first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the un-sharp mask method, applying some gain factor to the edge data and 
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; and applying an edge detect operator kernel to the spatially filtered version of the exposure frame. (Richardson [0029] FIG. 1, in the un-sharp mask method, a spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane. Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7.times.7. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 9:

9. Richardson teach the method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, (Richardson [0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste. [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge  wherein calculating the gain factor comprises calculating based on: voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor; (Richardson [0037] to decide what .alpha. should be, the signal calibration must first be applied to convert the luminance to electronic units. The following expression can be used to compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain .epsilon., (in .mu.V/e-) and the ADC voltage swing, W, (in V), are known)
a known conversion gain for the pixel array; (Richardson [0040] once K is known it may be used to predict the magnitude of the noise expectation, .sigma..sub.i (in DN) for pixel. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)
an absolute overall linear gain applied to the image sensor; and (Richardson [0038] Where n=the number of ADC bits and G is the absolute overall linear gain applied on the sensor. If G is in logarithmic units (dB) the expression)
a strength adjuster setting received from a user. (Richardson [0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste)

Regarding to claim 10:

10. Richardson teach the method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, (Richardson [0033] The resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement. Richardson [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) wherein calculating the gain factor comprises: plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains; (Richardson [0039] It the sensor design parameters are unknown, K can be determined empirically by plotting photon transfer curves of noise (in DN.sup.2) versus signal (in DN) for a broad range of gains. In this case, K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)
identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph; (Richardson [0039] It the sensor design parameters are unknown, K can be determined empirically by plotting photon transfer curves of noise (in DN.sup.2) versus signal (in DN) for a broad range of gains. In this case, K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain)
predicting a magnitude of noise expectation based on the calibration factor; and (Richardson [0037] to decide what .alpha. should be, the signal calibration must first be applied to convert the luminance to electronic units. The following expression can be used to compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain .epsilon., (in .mu.V/e-) and the ADC voltage swing, W, (in V). Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) 
calculating the gain factor based on the predicted magnitude of noise expectation (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) and a strength adjust setting received from a user. (Richardson [0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste)

Regarding to claim 11:

11. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.

However Blanquart teach wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. (Blanquart [0064] FIG. 2A illustrates the frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between the last row readout and the next readout cycle may be called the blanking time 216. It should be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a metal coating or any other substantially black layer of another material type). These covered pixel rows may be referred to as optical black rows 218 and 220)

Regarding to claim 14 and 25:

14. Richardson teach the method of claim 1, Richardson do not explicitly teach 
wherein sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame in response to emission of the electromagnetic radiation covering the waveband from about 770 nm to about 790 nm, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.

However Kang teach wherein sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame (Kang [0020] a near-infrared (NIR) excitation light source configured to irradiate near-infrared (NIR) excitation light onto the object, an optical analyzing assembly configured to transmit white reflection light reflected off the object when the white light is irradiated on the object and near-infrared (NIR) fluorescence reflected off the object when the near-infrared (NIR) excitation light is irradiated on the object, a multispectral image processing unit configured to detect the white reflection light and the near-infrared (NIR) fluorescence, transmitted from the optical analyzing assembly, and process the white reflection light and the near-infrared (NIR) fluorescence as a visible (VIS) reflection light image signal and a near-infrared (NIR) fluorescence image signal, respectively) and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame. (Kang Fig. 6 [0054] FIG. 18A to 18C are images obtained by imaging the biological tissue (a tissue inside the human body) and a sentinel lymph node in the tissue using the apparatus for detecting near-infrared fluorescence according to an another embodiment of the present invention)

However DaCOSTA teach in response to emission of the electromagnetic radiation covering the waveband from about 770 nm to about 790 nm, (DaCOSTA [0074] additionally or alternatively, an excitation light having a wavelength in the near 

Regarding to claim 15 and 26:

15. Richardson teach the method of claim 14, Richardson do not explicitly teach 
further comprising: receiving the location of the critical tissue structure from the corresponding system; generating an overlay frame comprising the location of the critical tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. 

However Kang teach further comprising: receiving the location of the critical tissue structure from the corresponding system; generating an overlay frame comprising the location of the critical tissue structure; (Kang Fig. 6 [0054] FIG. 18A 
and combining the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. (Kang [0015] when a visible light image and an NIR image are respectively displayed in two different screen windows of the same monitor or when the two images are displayed to overlap with each other, it is difficult to distinguish the visible light image from the NIR image. [0043] FIG. 7 is a block diagram sequentially illustrating a process of forming a composite image in which an NIR fluorescence image is overlapped with a white reflection light image background by using an NIR fluorescence signal other than blue (B) in white reflection light. [0099] In order to implement two images overlapped with each other using a general monitor, there occurs a problem how to distinguish an NIR fluorescence image belonging to a VIS reflection light image. In the present invention, a new method according to color contrast is used to easily distinguish the NIR fluorescence image)

Regarding to claim 16 and 27:

16. Richardson teach the method of claim 15, Richardson do not explicitly teach wherein the critical tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

wherein the critical tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Kang [0003] sentinel lymph node (SLN) is a lymph node that cancer cells firstly reach when the tumor is directly metastasized via lymph nodes)

Regarding to claim 17:

17. Richardson teach the method of claim 1, Richardson do not explicitly teach further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.

However Blanquart teach further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, (Blanquart [0064] FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing [electromagnetic radiation] during the blanking time 216) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart [0064] FIG. 2A the time between the last row readout and the next readout cycle may be called the blanking time 216.)

Regarding to claim 18:

18. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.

However Blanquart teach wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array (Blanquart [0045] A pixel array of an image sensor may be paired with an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system. As can be seen in FIG. 1, an emitter 100 may be tuned to emit
electromagnetic radiation in the form of a laser. Blanquart [0047] three data sets
representing RED, GREEN and BLUE electromagnetic pulses may be combined to form
a single image frame ... the reflected light from the electromagnetic pulses only contains
the data for the portion of the object having the specific color that corresponds to the
pulsed color partition. Those separate color (or color interval) data sets can then be
and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation. (Blanquart Fig. 29A-B Blanquart [0047] 
the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130)

Regarding to claim 19:

19. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.

However Blanquart teach wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0069] FIG. 5 is a graphical representation of an embodiment of the 
wherein each image frame in the video stream comprises data from a plurality of exposure frames, (Blanquart [0070] FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of 
video for full spectrum light and partitioned spectrum light) and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. (Blanquart [0047] in one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 28:

28. Richardson teach the system of claim 21, Richardson do not explicitly teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.

However DaCOSTA teach further comprising a filter that filters (DaCOSTA [0078] instead of an mCherry filter, a plurality of filters may be used, wherein each filter is configured to permit passage of one or more bands of emissions) electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. (DaCOSTA [0074] additionally or alternatively, an excitation light having a wavelength in the near infrared/infrared range may be used, for example, excitation light having a wavelength [pulse] of between about 760 nm and about 800 nm, for example about 760 nm±10 nm 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Kang (U.S. Pub. No. 20180000401 A1), further in view of Blanquart (U.S. Pub. No. 20140163319 A1), DaCOSTA (U.S. Pub. No. 20200367818 A1) and Battarbee (U.S. Pub. No. 6291824 B1).

Regarding to claim 12:

12. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration.

wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration. (Battarbee col. 3 line 44-53 measurements may optionally be taken at different wavelengths more-or-less simultaneously with a single device. A stationary array of emitters and a stationary array of detectors are located around the sample. High bandwidth is achieved by rapidly delivering light signals (single pulses or bursts of periodic pulses [sub-pulses]) in sequence from discrete, stationary emitters positioned around the sample)

The motivation for combining Richardson, Kang, Blanquart and DaCOSTA as set forth in claim 1 is equally applicable to claim 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Kang, Blanquart, DaCOSTA and Battarbee in video/camera technology. One would be motivated to do so, to incorporate actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration. This will accommodate efficiency in the imaging system.

Regarding to claim 13:

13. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.

However Battarbee teach wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Battarbee col. 3 line 44-53 measurements may optionally be taken at different wavelengths more-or-less simultaneously with a single device. A stationary array of emitters and a stationary array of detectors are located around the sample. High bandwidth is achieved by rapidly delivering light signals (single pulses or bursts of periodic pulses) in sequence from discrete, stationary emitters positioned around the sample)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482